Citation Nr: 0114756	
Decision Date: 05/25/01    Archive Date: 05/30/01	

DOCKET NO.  00-23 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than June 3, 1999, 
for a grant of a 60 percent evaluation for L5 - S1 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO), granting the veteran an increased 
evaluation from 10 to 60 percent for a service-connected low 
back disorder, effective from June 3, 1999.  This appeal 
stems from the veteran's disagreement with the effective date 
assigned for the award of the 60 percent disability 
evaluation.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Increased impairment of the service-connected low back 
disorder sufficient to sustain a 60 percent evaluation was 
not factually ascertainable within the one year period prior 
to April 17, 1997, the date of receipt of the veteran's 
claim.


CONCLUSION OF LAW

An effective date of April 17, 1997, but no earlier for a 60 
percent evaluation for L5 - S1 degenerative disc disease is 
warranted.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o)(2) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date for an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the claim is received within one year from such date; 
otherwise, the date of the receipt of claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A claim for an increased evaluation in excess of 10 percent 
for the veteran's service-connected lumbosacral strain was 
received by the RO on April 17, 1997.  A VA progress noted 
dated March 20, 1997, accompanying the veteran's claim 
recorded the veteran's complaints of back pain and 
discomfort.  The pain was dull, but occasionally sharp, 
including when coughing or sneezing.  He reported "60% back, 
40% leg pain."  It was noted that the veteran had had 
sciatica in the past, which was now better but not resolved.  
He could walk on level ground "ok" for 5-plus miles.  There 
was no weakness or numbness, or bowel or bladder impairment.  
He was using Motrin and Flexeril.  Flexion of the back was to 
60 degrees.  Extension and lateral flexion were to 10 
degrees.  A neurological test or sign involving the Achilles 
tendon and extensor hallucis longus was depressed (this entry 
is unclear).  Straight leg raising was negative bilaterally 
to 90 degrees, sensation was decreased in the L1-L5 
distribution, and reflexes were two-plus.  Degenerative joint 
disease, stenosis, and calcification of the L5-S1 disc were 
noted on CT scan.  Lower back pain with spondylosis was the 
diagnostic assessment.  An undated VA clinical form notes 
that the veteran has osteoarthritis of the low back, with 
pain which radiates upwards, as well as a problem with a 
bulging disc.  He considered his symptoms to have become 
progressively worse over the last one to two years.

An RO rating decision dated in June 1997 continued the 
disability evaluation for the veteran's low back disorder.  
This decision was appealed to the Board.  In January 1999 the 
Board remanded the issue of entitlement to an increased 
rating for the veteran's low back disorder to the RO.  This 
remand noted that the veteran had recent clinical indications 
of a bulging disc and arthritis of the low back and requested 
that a medical opinion be obtained as to whether these 
conditions were etiologically related to the veteran's 
service-connected lumbosacral sprain.

The veteran was afforded a VA examination in June 1999, which 
found that the veteran had degenerative disc disease with 
acquired spinal stenosis at L5 - S1, lumbar spondylosis, and 
symptomatic and clinical evidence of nerve root compression.  
It was the examiner's conclusion that the veteran's stenosis 
is more likely than not the result of a trauma.  He opined 
that the most likely cause of his degenerative changes is the 
injury he sustained while on active duty, which had gone on 
to produce spondylosis, degenerative disc changes as well as 
the aforementioned stenosis.

Based on the findings on this examination and the opinion of 
the examiner above, the RO in a January 2000 rating decision 
recharacterized the veteran's service-connected low back 
disorder as degenerative disc disease at L5 - S1 and rated 
this disorder as 60 percent disabling under Diagnostic Code 
5293 of VA Schedule for Rating Disabilities, effective from 
June 3, 1999.


Analysis

The veteran argues that an effective date earlier than June 
3, 1999, is warranted for the increase in the disability 
evaluation for his service-connected back disorder.  In this 
regard, it is maintained that the claim, upon which benefits 
were awarded by the RO in its January 2000 rating decision, 
was received on April 17, 1997.

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law rewrites the 
38 U.S.C. §§ 5100-5107 "Duty to Assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under Title 38 
United States Code.

Although the RO did not adjudicate the veteran's claim 
subsequent to the enactment of the VCAA, the Board finds that 
the veteran is not prejudiced by appellate review at this 
time without initial RO adjudication after enactment of the 
VCAA.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As the 
veteran's representative points out, the June 1999 VA 
examiner mentioned reviewing electronic records of the 
veteran's treatment at Pittsburgh VAMC and Butler VAMC, as 
well as the active medical records at James E. Van Zandt 
(Altoona) VAMC.  The RO did not obtain these for the record.  
Nevertheless, the Board finds that the appeal may be granted 
based on the evidence now of record.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2000).  The effective date of an award of increased 
disability compensation will be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if a claim is received within 1 year from such 
date; otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).

Once a formal claim for pension or compensation has been 
allowed, receipt of one of the following will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  (1) Report of examination or hospitalization by 
Department of Veterans Affairs or uniformed services.  The 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b) (irrelevant portions 
omitted).

In this case the March 20, 1997, VA clinical progress note 
and the undated VA form submitted in connection with the 
claim received in April 1997 constitute a claim for increased 
benefits.  38 C.F.R. § 3.157(b)(1).  As provided in this 
subsection, the date of the VA outpatient examination is 
accepted as the date of claim.  The VA examination afforded 
the veteran on June 3, 1999, provided competent evidence to 
demonstrate that the veteran's low back disorder involved 
more than just a muscle strain; in the examiner's opinion the 
veteran's degenerative disc disease and arthritis were also 
related to the original injury in service.  

The findings on March 20, 1997, do not justify a 60 percent 
rating under Diagnostic Code 5293.  There is no report of 
muscle spasm or absent ankle jerk.  Moreover, the fact that 
the veteran could walk on level ground more than 5 miles is 
incompatible with "pronounced" intervertebral disc 
syndrome.  Thereafter, an explicit claim for an increase was 
received April 17, 1997.

As the evidence of record does not contain clinical findings 
within one year prior to the date of claim (i.e., findings 
dated no earlier than April 17, 1996), from which it is 
factually ascertainable that an increase in disability had 
occurred, under 38 U.S.C. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2), the appropriate date for the increased 
evaluation of 60 percent is the date of receipt of the 
veteran's claim, April 17, 1997.  See Scott v. Brown, 7 Vet. 
App. 184 (1994).  This is so notwithstanding that additional 
pathology (arthritis and disc pathology) severe enough to 
warrant the increased rating was not determined to be part 
and parcel of the veteran's service-connected low back 
disorder until VA examination approximately two years later.


ORDER

An effective date of April 17, 1997, for a 60 percent 
disability evaluation for L5 - S1 degenerative disc disease 
is granted, subject to regulations applicable to the payment 
of monetary benefits.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

 

